






EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT executed as of this 28 day of January, 2015 (“Agreement”)
among ARROW FINANCIAL CORPORATION, a New York corporation with its principal
place of business at 250 Glen Street, Glens Falls, New York 12801 ("Arrow"), its
wholly-owned subsidiary, GLENS FALLS NATIONAL BANK AND TRUST COMPANY, a national
banking association with its principal place of business at 250 Glen Street,
Glens Falls, New York 12801 (the “Bank” and collectively with Arrow, the
“Company”), and TERRY R. GOODEMOTE, residing at 3 Mohawk Trail, Queensbury, New
York 12804 (the "Executive"). The effective date of this Agreement shall be
February 1, 2015 (the “Effective Date”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in Paragraph 11 of
this Agreement.
Recitals
WHEREAS, Arrow and the Bank consider the maintenance of a competent and
experienced executive management team to be essential to the long-term success
of Arrow and the Bank; and
WHEREAS, the Executive wishes to continue to serve Arrow and the Bank as part of
such executive management team; and
WHEREAS, in this regard, Arrow and the Bank, on the one hand, and the Executive,
on the other, have determined that it is in the best interests of all of the
parties that the Executive serve as Executive Vice President, Treasurer and
Chief Financial Officer of Arrow and as Senior Executive Vice President,
Treasurer and Chief Financial Officer of the Bank, pursuant to a written
employment agreement and in order to secure Executive’s services and skills,
which are considered extraordinary, special and unique for its business and the
long-term success thereof; and


WHEREAS, the parties have agreed that this Agreement will supersede and replace
any and all agreements, written or oral, previously in place regarding the
employment of the Executive by either Arrow or the Bank, except for compensatory
or employee benefit plans applicable to employees of Arrow and/or the Bank
generally or to certain groups or sub-groups of employees of which the Executive
is a member, and awards or award agreements issued to the Executive under such
plans; and
NOW, THEREFORE, in furtherance of the interests described above and in
consideration of the respective covenants and agreements herein contained, the
parties hereto agree as follows:
1.Employment. Arrow and the Bank will employ the Executive, and the Executive
agrees to be employed by Arrow and the Bank, for the Term of this Agreement, as
defined in Section 2 (such employment, the “Employment”). Arrow and the Bank
agree to employ the Executive and the Executive agrees to serve as Executive
Vice President, Treasurer and Chief Financial Officer of Arrow and as Senior
Executive Vice President, Treasurer and Chief Financial Officer of the Bank,
with such duties as are described in Section 3 and subject to the other terms
and conditions of this Agreement.




--------------------------------------------------------------------------------




2.Term.
(a)Term. The term of Employment of the Executive under this Agreement (“Term”)
shall commence on the Effective Date and, unless the Executive becomes a Retired
Early Employee under Paragraph 6 of this Agreement or such Employment is earlier
terminated as provided in Paragraph 7 of this Agreement, shall expire on the
last day of the third full year following the Effective Date.
(b)Annual Review. On or before each anniversary of the Effective Date of this
Agreement, each of the Arrow Board and the Bank Board will consider and vote
upon a proposal to extend to the Executive an offer to replace this Agreement
with a new employment agreement (the “Replacement Agreement”) commencing on the
date of such anniversary. The Replacement Agreement (i) will be for a new term
of three (3) years, (ii) will provide for a base annual salary for the Executive
at commencement of the Replacement Agreement at least equal to the base annual
salary of the Executive as of the last day immediately preceding such
commencement, (iii) subject to Paragraph 5(b) hereof, will provide for other
benefits having an aggregate value to the Executive at least equal to the
aggregate value of the other benefits provided to the Executive as of the last
day immediately preceding such commencement, and (iv) will contain other terms
and conditions relating to the Executive’s position and duties, place of
performance, rights upon a Change of Control of Arrow and rights in connection
with any early Termination of Employment of the Executive that are, in each such
instance, at least as favorable to the Executive as the terms and conditions
relating to such matters under this Agreement, and generally shall be as
favorable to the Executive as is this Agreement, as of the last day immediately
preceding such commencement.  If the Arrow Board and the Bank Board shall
determine to offer such a Replacement Agreement to the Executive and the
Executive shall accept, this Agreement shall terminate at 11:59 p.m. on the day
prior to the commencement date of the Replacement Agreement and the Replacement
Agreement shall take effect at 12:00 midnight on such commencement date.
If, prior to any anniversary of the Effective Date of this Agreement, either the
Arrow Board or the Bank Board shall not have offered a Replacement Agreement to
the Executive under the preceding subparagraph of this Paragraph 2(b) (a
“Non-Offer”), or the Executive, having been offered such a Replacement
Agreement, shall not have accepted such Replacement Agreement (a
“Non-Acceptance” and with either such Non-Offer or Non-Acceptance constituting a
“Non-Renewal”), this Agreement and the Employment of the Executive hereunder
shall nevertheless continue in full force and effect until the expiration of the
Term of this Agreement in accordance with the terms hereof, and the rights and
obligations of each of the parties hereunder, including the rights and
obligations of the parties under this Paragraph 2(b), shall continue unchanged
during the remaining Term of this Agreement, despite such Non-Renewal except as
may be specifically provided otherwise in this Agreement.
3.Position and Duties. The Executive shall continue to serve as Executive Vice
President, Treasurer and Chief Financial Officer of Arrow and as Senior
Executive Vice President, Treasurer and Chief Financial Officer of the Bank and
shall have such duties, responsibilities, and authority as normally attend such
positions or as may reasonably be assigned to the Executive from time to time by
the Arrow Board, the Bank Board or the Chief Executive Officer of Arrow or the
Bank. The Executive shall devote substantially all his working time and efforts
to the business and affairs of Arrow and the Bank, provided however, that the
Executive may, with the approval of the Arrow Board and the Bank Board, serve as
a director or officer of any non-competing business or engage in any other
activity, including but not limited to, charitable or community activity, to the
extent that such does not inhibit the performance of his duties hereunder or
otherwise violate this Agreement.


4.Place of Performance. In connection with the Executive's Employment hereunder,
the Executive shall be based at the principal executive offices of Arrow or the
Bank, except for required travel on business. Arrow or the Bank shall furnish
the Executive with office space, administrative assistance,




--------------------------------------------------------------------------------




and such other facilities and services as shall be suitable to the Executive's
position and adequate for the performance of his duties hereunder.


5.Compensation.
(a)Salary.  The base annual salary of the Executive shall be $235,000, payable
by Arrow and/or the Bank in equal bi-weekly installments (i.e., every two weeks)
or at such other intervals as shall constitute the regular payroll practice of
Arrow and/or the Bank.   Such base annual salary shall be effective as of
January 1, 2015. The Executive's base annual salary may be increased from time
to time in accordance with the normal business practices of Arrow and the Bank,
as determined by the Arrow Board and the Bank Board, and, if so increased, such
base annual salary shall not thereafter during the Term be decreased and the
obligation of the Bank or Arrow hereunder to pay the Executive's base annual
salary shall thereafter relate to such increased base annual salary.
 Compensation of the Executive by base annual salary payments shall not prevent
the Executive from participating in any other compensation or benefit plan of
Arrow or the Bank in which he is entitled to participate and participation in
any such other compensation or benefit plan shall not in any way limit or reduce
the obligation of each of Arrow and the Bank to pay the Executive's base annual
salary hereunder.
(b)Other Benefits. In addition to the compensation provided for in subparagraph
(a) above, the Executive shall be entitled during the Term (i) to participate in
any and all employee benefit programs or stock purchase programs of Arrow or the
Bank now or hereafter in effect and open to participation by qualifying
employees of Arrow or the Bank generally including, but not limited to, employee
incentive plans (cash or equity), the retirement plan, supplemental retirement
plan, employee stock purchase plan and employee stock ownership plan of Arrow or
the Bank, and (ii) to enjoy certain personal benefits provided by Arrow or the
Bank including, but not limited to:
(i)life insurance on the life of the Executive, at no cost to the Executive,
under a group plan maintained by Arrow;
(ii)disability insurance for the Executive, at no cost to the Executive, under a
group plan maintained by Arrow;
(iii)comprehensive medical and dental insurance under a group plan provided by
Arrow, with the Executive to pay only those amounts required to be paid
thereunder by covered employees generally under the cost-sharing arrangements in
effect from time to time under such plan;
(iv)reimbursement in full of all business, travel and entertainment expenses
incurred by the Executive in performing his duties hereunder; and
(v)fully paid vacation during each calendar year in accordance with the vacation
policies of Arrow in effect from time to time.
Neither Arrow nor the Bank shall make any material changes in any of the
personal benefits specified in this Agreement adversely affecting the Executive
unless such change occurs pursuant to a program applicable to all executive
officers of Arrow or the Bank, as the case may be, and the adverse effect on the
Executive is not proportionately greater than the adverse effect of the change
on any other executive officer of Arrow or the Bank previously enjoying such
benefit.
Premiums for the above-described insurance programs will be payable in
accordance with the Bank’s regular monthly premium payments applicable to such
insurance programs. Reimbursement of expenses shall be paid not later than the
last day of the calendar year following the calendar year in which the expenses
were incurred.


6.
Termination of Employment following Change of Control.



(a)Retired Early Employee. If (i) a Change of Control occurs during the Term of
Employment hereunder, and (ii) within twelve (12) months after such Change of
Control, either (x) Arrow




--------------------------------------------------------------------------------




and the Bank deliver to the Executive an advance written notice of Termination
of Employment of Executive without Cause, which such notice shall comply with
the requirements of Paragraph 11(ff) hereof, or (y) the Executive delivers to
Arrow and the Bank an advance written notice of a Termination of Employment of
Executive for Good Reason, which such notice shall comply with the requirements
of Paragraph 11(ee) hereof, then, upon subsequent effectiveness of such
Termination of Employment (either such termination, if effected under this
Paragraph 6(a), a “Termination of Employment of Executive as a Retired Early
Employee”), the Executive (sometimes referred to herein as a “Retired Early
Employee”) will, following such a Termination of Employment, be entitled to
receive, upon the effective date of such Termination of Employment, such
payments (in addition to any other payments then receivable by him) as are
provided hereafter in this Paragraph 6.
(b)Cash Payments and Benefits.
(i)Subject to Paragraph 8, in the event of a Termination of Employment of
Executive as a Retired Early Employee, Arrow or the Bank shall, commencing on
the effective date of such Termination of Employment and continuing throughout
the Pay-out Period, make equal monthly payments to the Executive (which shall
not be deemed base annual salary payments) in an amount such that the present
value of all such payments, determined as of the date of such Termination of
Employment, equals two hundred ninety-nine percent (299%) of the Base Amount.
Subject to Paragraph 8, if at any time during the Pay-out Period the Arrow Board
in its sole discretion shall determine, upon application of the Retired Early
Employee supported by substantial evidence, that the Retired Early Employee has
experienced an unforeseeable emergency, as defined in Code Section 409A and the
regulations thereunder, Arrow or the Bank shall make available to the Retired
Early Employee, in one (1) lump sum payment, an amount up to the amount needed
to relieve such unforeseeable emergency (including taxes reasonably anticipated
as a result of such lump sum payment) but not greater than the present value of
all monthly payments remaining to be paid to him in the Pay-out Period,
calculated as of the date of such determination by the Arrow Board, for the
purpose of relieving such unforeseeable emergency to the extent the same has not
been or may not be relieved by (A) reimbursement or compensation by insurance or
otherwise, (B) liquidation of the Retired Early Employee's assets (to the extent
such liquidation would not itself cause severe financial hardship), or (C)
distributions from other benefit plans.  If (A) the lump sum amount thus made
available is less than (B) the present value of all such remaining monthly
payments, Arrow or the Bank shall continue to pay to the Retired Early Employee
monthly payments for the duration of the Pay-out Period, but from such date
forward such monthly payments will be in a reduced amount such that the present
value of all such reduced payments, calculated as of the date of such
determination, will equal the difference between (B) and (A), above.  The
Retired Early Employee may elect to waive any or all payments due him under this
subparagraph.


(ii)In the event of a Termination of Employment of Executive as a Retired Early
Employee, Arrow or the Bank shall provide the Executive during the Pay-out
Period with medical, dental and life insurance coverage maintained by Arrow that
is generally equivalent to the coverage held by the Executive (including
dependent coverage, as applicable) immediately prior to such Termination of
Employment, subject to general changes in such group plan offerings by Arrow or
the Bank from time to time during the Pay-out Period and further subject to
payment by the Executive of any amounts which would be required to be paid by
the Executive if the Executive was then employed by Arrow or the Bank under the
cost‑sharing arrangements then in effect from time to time, which cost-sharing
amounts may be deducted from the cash payments required to be made by Arrow or
the Bank under Paragraph 6(b)(i) above. The cost of any such medical and dental
coverage which is self-funded by Arrow or Bank will be included in the taxable
income of Executive to the extent it is paid directly or indirectly by Arrow or
Bank. Notwithstanding the foregoing, Arrow’s and the Bank’s obligations under
this Paragraph 6(b)(ii) shall terminate to the extent that the Executive becomes
eligible for medical, dental and life insurance




--------------------------------------------------------------------------------




coverage from a new employer; provided, however, that the Executive shall be
under no obligation to seek other employment or gainful pursuit during the
Pay-out Period as a result of this Agreement.


(c)Death of Retired Early Employee. If the Retired Early Employee dies before
receiving all monthly cash payments payable to him as a Retired Early Employee
under Paragraph 6(b)(i) above, the Bank shall pay to the Executive’s spouse, or
if the Executive leaves no spouse, to the estate of the Executive, one (1) lump
sum payment in an amount equal to the present value of all such remaining unpaid
monthly payments, determined as of the date of death of the Executive. Such
amount shall be paid within thirty (30) days of the Executive’s death, provided
that the spouse may not designate the calendar year of payment.


(d)Indemnification of Executive. To the fullest extent permitted under
applicable law, in the event a Change of Control and a Termination of Employment
of Executive as a Retired Early Employee occurs, Arrow and the Bank shall
indemnify the Executive for all legal fees and expenses subsequently incurred by
the Executive in seeking to obtain or enforce any right or benefit provided
under this Agreement related to such events, provided, however, that such right
to indemnification will not apply if and to the extent that a court of competent
jurisdiction shall determine that any such fees and expenses have been incurred
as a result of the Executive's bad faith.  Indemnification payments payable
hereunder by Arrow and the Bank shall be made not later than thirty (30) days
after a request for payment has been received from the Executive with such
evidence of indemnifiable fees and expenses as Arrow or the Bank may reasonably
request, provided, however, that such indemnification and reimbursement payments
shall not be made later than the last day of the calendar year following the
calendar year in which the expenses were incurred.


(e)No Offset. Except as is contemplated by Paragraph 6(b)(ii) above, amounts
payable to the Executive as a Retired Early Employee under this Paragraph 6
shall not be subject to any offset or reduction for (i) any amounts owed or
claimed to be owed by the Executive to Arrow or the Bank or their Affiliates or
(ii) any amounts of compensation or income received or generated by the
Executive as a result of any other employment or self-employment of the
Executive during the Pay-out Period. The Executive shall be under no obligation
to seek other employment or gainful pursuit during the Pay-out Period as a
result of this Agreement, and shall be prohibited from accepting certain other
forms of employment and from engaging in certain other types of business during
the Pay-out Period (as well as during certain other post-Termination of
Employment periods) as and to the extent specified in Paragraph 9 of this
Agreement.


(f)Allocation. If the Executive should elect to become a Retired Early Employee
under this Paragraph 6 and as a result of such election should become entitled
to receive certain cash payments during the Pay-out Period as set forth above,
Arrow shall determine, as soon as practicable following its receipt from the
Executive of written notice of such election, the amount, if any, of such future
cash payments that may properly be allocated to the Executive’s future
performance of his obligations not to compete with, solicit customers or
employees from, or disparage Arrow or its Affiliates under Paragraph 9 of this
Agreement, with such allocation to be expressed as a single dollar amount equal
to the present value determined as of the date of Termination of Employment, of
the amounts of the required future payments thus allocated.  When thus
determined, the dollar amount of this allocation shall be communicated by Arrow
to the Executive.


(g)Excess Parachute Payment.
(i)Anything in this Agreement to the contrary notwithstanding, to the extent
that any Company provided payment, distribution or benefit in favor of the
Executive  (within the meaning of




--------------------------------------------------------------------------------




Section 280G of the Code and the regulations thereunder), whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the "Change of Control Termination Total Payments"), is or will be
subject to the excise tax imposed under Section 4999 of the Code (the "Excise
Tax"), then the Change of Control Termination Total Payments shall be reduced
(but not below zero) to the extent that, and only to the extent that, such
reduction in the Change of Control Termination Total Payments would result in
the Executive not being subject to the Excise Tax.  Unless the Executive shall
have given prior written notice specifying a different order to the Company to
effectuate the foregoing, the Company shall reduce or eliminate the Change of
Control Termination Total Payments, by first reducing or eliminating the portion
of the Change of Control Termination Total Payments which are payable in cash
and then by reducing or eliminating non-cash payments, in each case in reverse
order beginning with payments or benefits which are to be paid the farthest in
time from the date of the Change of Control. Any notice given by the Executive
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing the Executive's rights and
entitlements to any benefits or compensation.


(ii)The determination of whether the Change of Control Termination Total
Payments shall be reduced as provided in Paragraph 6(g)(i) above and the amount
of such reduction (the “Section 4999 Determination”) shall be made at the
Company's expense by an accounting firm selected by the Executive from among the
six largest accounting firms in the United States or at the Executive’s expense
by an attorney selected by the Executive. Such accounting firm or attorney shall
provide its Section 4999 Determination, together with detailed supporting
calculations and documentation to the Company and the Executive not later than
thirty (30) days after the effective date of the Termination of Employment of
Executive as a Retired Early Employee.  If such firm or attorney determines that
no Excise Tax is payable by the Executive with respect to the Change of Control
Termination Total Payments, it shall furnish the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to any such payments and, absent manifest error, such determination
shall be binding, final and conclusive upon the Company and the Executive. If
such firm or attorney determines that an Excise Tax would be payable, the
Company shall have the absolute right to accept such determination as to the
extent of the reduction, if any, pursuant to Paragraph 7(g)(i) above, or if the
Company so chooses, at its sole discretion, to have such determination reviewed
by another accounting firm selected by the Company, at the Company’s expense.
 If the Company’s accounting firm is different from an accounting firm that
makes such determination, and does not agree with such latter accounting firm, a
third accounting firm shall be jointly chosen by the two firms, in which case
the determination of such third accounting firm shall be binding, final and
conclusive upon the Company and the Executive.


7.
Early Termination of Employment. In addition to any Termination of Employment of
Executive as a Retired Early Employee under Paragraph 6 of this Agreement, a
Termination of Employment of Executive may occur prior to the normal expiration
of the Term under the circumstances and with the consequences set forth below.



(a)Termination of Employment for Cause. At any time during the Term of
Employment under this Agreement, and subject to the provisions of this Paragraph
7(a), either Arrow or the Bank may effect a Termination of Employment of
Executive for Cause if and only if the applicable standards set forth herein are
met. Notwithstanding the foregoing, any such Termination of Employment of
Executive for Cause shall not become effective unless and until:


(i)reasonable advance notice is given to the Executive in writing setting forth
the “for Cause” reasons Arrow or the Bank intends to effect such Termination of
Employment of Executive for Cause;




--------------------------------------------------------------------------------




(ii)not sooner than thirty (30) days after delivery to the Executive of such
notice, an opportunity is provided for the Executive to be heard before the
Arrow Board or the Bank Board with counsel; and
(iii)after such hearing or opportunity to be heard, written notice of final
Termination of Employment of Executive for Cause is delivered to the Executive,
setting forth the specific reasons therefore, which Termination of Employment
shall be effective as of the date of the delivery of such notice.
Any Termination of Employment of Executive for Cause by Arrow or the Bank
(including delivery of the notice specified in subsection (i), above)  shall
require the affirmative vote of at least two-thirds (2/3) of the entire Arrow
Board or the Bank Board. The Executive will not be entitled to any further
compensation for any period subsequent to the effective date of such Termination
of Employment, except for payments, if any, payable in accordance with the then
current plans and policies of Arrow or the Bank. Any attempted Termination of
Employment of Executive for Cause initiated by Arrow or the Bank under this
Paragraph 7(a), by delivery to the Executive of the advance written notice
specified in subsection (i) above, that follows the initiation of any other
attempted Termination of Employment of Executive under any other provision of
this Agreement, by delivery of advance written notice of such earlier attempted
Termination of Employment (any such, an “Earlier Termination”) by the party
effecting such Termination of Employment to the other party or parties, shall be
disregarded such that the Earlier Termination shall govern the procedures
applicable to the Termination of Employment of Executive, the effective time of
such Termination of Employment, and the consequences of such Termination of
Employment, including the compensation and other benefits payable to the
Executive as a result thereof, except in each case as may otherwise be required
by law, by the affirmative language of applicable statute, regulation or
judicial or administrative order, and not by implication alone.
(b)Termination of Employment Without Cause. At any time during the Term of
Employment under this Agreement, either Arrow or the Bank may effect, pursuant
to this Paragraph 7(b) and in accordance with the requirements set forth in
Paragraph 11(ff) below, a Termination of Employment of Executive without Cause,
provided, however, that any attempt to do so under circumstances that would also
qualify such Termination of Employment as a Termination of Employment of
Executive without Cause under Paragraph 6(a) of this Agreement, that is, as a
Termination of Employment of Executive without Cause following a Change in
Control that meets the conditions set forth in Paragraph 6(a), will be deemed a
Termination of Employment of Executive without Cause under Paragraph 6(a), and
not a Termination of Employment of Executive without Cause under this Paragraph
7(b). In the event of a Termination of Employment of Executive without Cause
under this Paragraph 7(b), on the effective date of such Termination of
Employment, Arrow or the Bank shall pay to the Executive, and the Executive
shall be entitled to receive, one (1) lump sum payment in a dollar amount equal
to the greater of (i) the total amount of base annual salary payments which
would have been payable to the Executive during the period extending from such
effective date until the normal expiration date of Employment under this
Agreement as in effect at such time, had there been no early Termination of
Employment of Executive without Cause (and assuming the Executive otherwise
would have remained employed throughout such period and that his base annual
salary would have remained unchanged throughout such period), or (ii) an amount
equal to one hundred percent (100%) of the current base annual salary of the
Executive on the effective date of such Termination of Employment.


(c)Termination of Employment for Good Reason. At any time during the Term of
Employment under this Agreement, the Executive may effect at his own discretion,
pursuant to this Paragraph 7(c), a Termination of Employment of Executive for
Good Reason, provided, however, that any attempt to do so under circumstances
that would also qualify such Termination of Employment as a Termination of
Employment of Executive for Good Reason under Paragraph 6(a) of this Agreement,
that




--------------------------------------------------------------------------------




is, as a Termination of Employment of Executive for Good Reason following a
Change in Control that meets the conditions set forth in Paragraph 6(a), will be
deemed a Termination of Employment of Executive for Good Reason under Paragraph
6(a), and not a Termination of Employment of Executive for Good Reason under
this Paragraph 7(c). In the event of a Termination of Employment of Executive
for Good Reason under this Paragraph 7(c), on the effective date of such
Termination of Employment, Arrow or the Bank shall pay to the Executive, and the
Executive shall be entitled to receive, one (1) lump sum payment in a dollar
amount equal to the dollar amount of the lump sum payment the Executive would
have been entitled to receive had a Termination of Employment of Executive
without Cause under Paragraph 7(b) above occurred on such date, and under
identical circumstances except for the identity of the party effecting such
Termination of Employment and the existence of Good Reason.


(d)Termination of Employment for Disability. If, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall not have
performed his duties hereunder on a full time basis for six (6) consecutive
months, Arrow or the Bank may effect a Termination of Employment of Executive
for Disability upon thirty (30) days' written notice.  Such Termination of
Employment of Executive for Disability shall require the affirmative vote of a
majority of the entire Arrow Board or Bank Board.  The compensation of the
Executive during any period of disability prior to the effective date of such
Termination of Employment of Executive for Disability shall be the amounts
normally payable to him in accordance with this Agreement, reduced by the sum of
the amounts, if any, paid to the Executive for such period under disability
benefit plans maintained by Arrow or the Bank.   The Executive shall not be
entitled to any further compensation from Arrow or the Bank for any period
subsequent to the effective date of such Termination of Employment of Executive
for Disability, except for payments, if any, payable in accordance with the then
current plans and policies of Arrow or the Bank.  


(e)Termination of Employment upon Death. Upon the death of Executive during the
Term of Employment hereunder (and simultaneous Termination of Employment of
Executive upon Death), the Executive’s estate or beneficiaries, as applicable,
shall not be entitled to any further compensation for any period subsequent to
the date of death, except for payments, if any, payable in accordance with the
then current plans and policies of Arrow or the Bank, including death benefits.


(f)Other Early Terminations of Employment. The Employment of Executive may be
terminated before the normal expiration of the Term hereof under certain other
circumstances, not otherwise addressed in Paragraphs 6 or 7 hereof, as follows:


(i)Retirement. Executive may terminate his Employment hereunder upon retirement
at or after attaining retirement or early retirement age under any retirement
plan of Arrow and its Affiliates then in effect with respect to which Executive
is a covered person (“Retirement”). Upon any such Termination of Employment of
Executive due to Retirement, Executive shall not be entitled to any further
compensation for any period subsequent to the effective date of such Termination
of Employment for Retirement, except for payments, if any, payable in accordance
with the then current plans and policies of Arrow or the Bank including
applicable post-retirement benefits and payments provided to or for the
Executive under retirement, severance and similar plans of Arrow, the Bank or
their Affiliates then in effect as to which the Executive participates.


(ii)Termination by Executive without Good Reason. If the Executive determines,
at his own discretion, to terminate his Employment prior to the expiration of
the Term of Employment hereunder, without Good Reason and in the absence of the
Retirement or Disability of the Executive (any such, a “Termination of
Employment of Executive without Good Reason”), including any such Termination of
Employment of Executive without Good Reason effected by the




--------------------------------------------------------------------------------




Executive following his Non-Acceptance of a Replacement Agreement, Executive
shall not be entitled to any further compensation for any period subsequent to
the effective date of such Termination of Employment of Executive without Good
Reason, except for payments, if any, payable in accordance with the then current
plans and policies of Arrow or the Bank including applicable qualified or
non-qualified employee benefit plans or policies covering Executive or under any
other applicable agreements with Executive. Under no circumstances will
Executive effect a Termination of Employment of Executive without Good Reason,
except after delivery of advance written notice thereof to Arrow or the Bank,
and the effective date of any such Termination of Employment of Executive
without Good Reason shall be the thirtieth (30th) day following delivery of such
written notice, or such other day as may be mutually agreed upon by Arrow and
the Executive.
(iii)Termination as a Result of Liquidation, Dissolution, Order, Etc. If the
Employment of Executive by Arrow or the Bank is terminated prior to the
expiration date of this Agreement as a result of the liquidation, dissolution or
winding up of the affairs of Arrow or the Bank or the involuntary closing of the
Bank by bank regulators prior to such date, or by virtue of any order or decree
of any court or administrative or regulatory agency or body with jurisdiction
over Arrow or the Bank ordering or requiring the Termination of Employment of
Executive by either or both such entities prior to such expiration date,
Executive shall have no right to receive from Arrow or the Bank, and neither
Arrow nor the Bank shall have any obligation to pay or provide to Executive, any
compensation or benefits, other than such base annual salary payments and normal
benefits as may be required to be paid or provided to the Executive through the
effective date of the Termination of Employment of Executive; provided, however,
that nothing herein shall reduce or affect any obligations that Arrow or the
Bank may have to Executive under any other agreement with Executive or under any
qualified or non-qualified employee benefit plan or policy covering Executive or
under any plan of liquidation or dissolution adopted by Arrow or the Bank in
connection with any such liquidation, dissolution or winding up.


8.Delayed Payment of Benefits. Notwithstanding anything in the foregoing to the
contrary, if the Executive is a “specified employee,” as defined in Code Section
409A and the regulations thereunder, on the date of his Termination of
Employment, amounts that constitute nonqualified deferred compensation subject
to Code Section 409A that would otherwise have been paid during the six-month
period immediately following the date of such Termination of Employment shall be
paid on the first regular payroll date immediately following the six-month
anniversary of such Termination of Employment, with interest to be paid on each
such amount, the payment of which is then delayed, at the rate of yield on U.S.
Treasury Bills with the earliest maturity date that occurs at least six months
after such date of such Termination of Employment (as reported in the Wall
Street Journal) from such date of Termination of Employment to the date of
actual payment. Reimbursements or payments directly to the service provider for
health care expenses incurred during such six month period, plus reimbursements
and in-kind benefits in an amount up to the applicable dollar limit on elective
deferrals to a 401(k) plan under Section 402(g)(1)(B) of the Code, and other
amounts that do not constitute nonqualified deferred compensation subject to
Section 409A shall not be subject to such six month delay requirement.
9.    Non-Competition; Non-Solicitation; Non-Disparagement. Arrow and its
Affiliates are engaged in the businesses of banking, lending, trust operations
and providing financial, property, casualty and health insurance and investment
adviser services and products (collectively, the “Business”). As a senior
executive, Executive provides services that are unique, special and/or
extraordinary to the Business in which Arrow and its Affiliates engage, and have
access to and will learn of trade secrets of Arrow and its Affiliates and
confidential information pertaining to their customers. The provisions of
Paragraphs 9 and 10 are agreed by the parties to be reasonable and necessary to
protect the goodwill of Arrow’s and its Affiliates’ Business, the good will of
special/long-term customer relationships, Arrow’s and its Affiliates’




--------------------------------------------------------------------------------




confidential information and trade secrets (including but not limited to
information concerning their customers, marketing studies, marketing strategies,
acquisition plans, costs, personnel and financial performance) and confidential
customer information and to protect against unfair competition by an employee
whose services are special, unique and/or extraordinary to the Business of Arrow
and its Affiliates and their long-term success. Accordingly, the Executive
agrees as follows:
(a)Non-Compete. For a period of two (2) years following the effective date of
Termination of Employment of the Executive by any party for any reason
(excluding death), including any Termination of Employment following a Change in
Control under Paragraph 6 of this Agreement, the Executive will not, directly or
indirectly: (1) engage in the business of banking, lending, trust operations or
providing financial, property, casualty, or health insurance or investment
adviser services or products anywhere in the Designated Area or (2) manage,
operate, or control, or accept or hold a position as a director, officer,
employee, agent or partner of or adviser or consultant to, or otherwise perform
substantial services for or provide advice to, any bank or insured financial
institution or other corporation or entity engaged in the business of banking,
lending, trust operations or providing financial, property, casualty, or health
insurance or investment adviser services and products (directly or through a
subsidiary), excluding Arrow and its Affiliates (any such other bank,
institution, corporation or entity, a “Financial Institution”), if, as of the
effective date of such Termination of Employment, such Financial Institution has
any office or branch located within the Designated Area or has immediate plans
to establish any office or branch within the Designated Area.  For purposes of
the preceding sentence, the “Designated Area” as of any particular time will
consist of all counties in the State of New York in which Arrow or any of its
Affiliates maintains an office or branch through which it engages in Business or
has acted to establish an office or a branch through which it will engage in
Business. The provisions of this paragraph shall not prohibit Executive during
such two-year period from working for a company whose principal business is
providing property, casualty or health insurance, private equity investments, or
serving as a securities broker if Executive is engaged solely in that business
and not in the business of providing banking, lending or trust services. The
term financial services means financial products associated with the business of
banking, including in particular but not limited to credit cards, debit cards,
checking and savings accounts, and money market funds.


(b)Non-Solicitation. For a period of two (2) years following the effective date
of Termination of Employment of the Executive by any party for any reason
(excluding death), the Executive will not, directly or indirectly,


(i)acting on behalf of any Financial Institution, regardless of where such
Financial Institution is located or doing business, solicit any banking, lending
or trust business or the business of providing financial, insurance or
investment adviser services or products business for such Financial Institution
from, or otherwise seek to obtain as a customer or client of such Financial
Institution, any person or entity that, to the knowledge of the Executive, was a
customer or client of Arrow or any of its Affiliates, and whom Executive, or
anyone supervised directly or indirectly by Executive, worked with, at any point
during the one-year period immediately preceding the effective date of such
Termination of Employment; or


(ii)acting on behalf of any other corporation or entity, including any Financial
Institution, regardless of where such other corporation or entity is located or
doing business, employ, recruit or solicit as an employee of such corporation or
entity or retain or seek to retain as an agent or consultant of such corporation
or entity, any individual employed by or retained as an agent or consultant of
Arrow or any of its Affiliates in furtherance of their Business at any point
during the one-year period immediately preceding the effective date of such
Termination of Employment if such individual possesses




--------------------------------------------------------------------------------




knowledge of any trade secrets or confidential customer information of Arrow or
any of its Affiliates, or provided services that were unique and/or
extraordinary to Arrow or its Affiliates in their Business and Executive worked
with or directly or indirectly managed such individual at any time during the
last year of Executive’s Employment.


(c)Non-Disparagement. For a period of ten (10) years following the effective
date of Termination of Employment of the Executive by any party for any reason
(excluding death), the Executive will not, directly or indirectly, make any
statements, declarations, announcements, assertions, remarks, comments or
suggestions, orally or in writing, that individually or collectively are, or may
be construed as being, defamatory, derogatory, negative, or disparaging to Arrow
or its Affiliates (including any successor to Arrow or its Affiliates by merger
or acquisition or any of such successor’s affiliates), or to any director,
officer, controlling shareholder, member, employee or agent of any of the
foregoing.
It is the intention of the parties to restrict the activities of the Executive
under this Paragraph 9 only to the extent necessary for the protection of the
legitimate business interests of Arrow and/or its Affiliates, and the parties
specifically covenant and agree that should any of the clauses or provisions of
the restrictions set forth herein, under any set of circumstances, be held by a
court of competent jurisdiction to be illegal, invalid or unenforceable under
present or future laws effective, then and in that event, the court so holding
may reduce the extent or duration of such restrictions or effect any other
change to such restrictions to the extent necessary to render such restrictions
enforceable by said court to the maximum extent permissible under applicable
law. The enforceability of the provisions of this Paragraph 9 shall not be
affected by the existence or non-existence of any agreement with similar terms
between Arrow and another employee, or by the failure of Arrow or its Affiliates
to enforce, or their agreement to waive or change, the terms of any such
agreement with another employee containing similar terms. This Paragraph 9 shall
survive termination of this Agreement in accordance with its terms.
10.    Confidential Information. The Executive specifically acknowledges that
all information pertaining to Arrow or its Affiliates received by him during the
course of his employment which has been designated confidential, constitutes a
trade secret or otherwise has not been made publicly available, including,
without limitation, plans, strategies, projections, analyses, and information
pertaining to customers or potential customers, is the exclusive property of
Arrow and its Affiliates, and the Executive covenants and agrees not to disclose
any of such information, without the express prior written consent of the Arrow
Board or the Chief Executive Officer of Arrow, during his employment hereunder
or after Termination of Employment, to anyone not employed or engaged by Arrow
or an Affiliate thereof to render services to it. The Executive further
covenants and agrees that he will not at any time use any such information,
without such express prior written consent, for his own benefit or the benefit
of any party other than Arrow or its Affiliates. This Paragraph 10 shall survive
termination of this Agreement.
11.    Definitions. The following capitalized terms when used in this Agreement
shall have the following meanings.
(d)“Affiliate” means any corporation or other business entity that from time to
time is, along with Arrow, a member of a controlled group of businesses, as
defined in Sections 414(b) and 414(c) of the Code, provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” each place
it appears in such test. A corporation or other business entity is an Affiliate
only while a member of such group.
(e)“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.
(f)“Annual Compensation” shall mean, for any given taxable year of the
Executive, all compensation payable by Arrow or the Bank to the Executive that
is includible in the gross income of the Executive for such year for federal
income tax purposes, plus any amount of salary otherwise payable by




--------------------------------------------------------------------------------




Arrow or the Bank to the Executive for such year (A) that is deferred under
Section 401(k) of the Code under any plan maintained by Arrow or the Bank
permitting such deferrals, or (B) that is deferred by the Executive under any
nonqualified retirement or income deferral plan maintained by Arrow or the Bank,
to the extent deferred amounts under such plan are excludable for federal income
tax purposes from the gross income of the deferring employee in the year of
deferral.
(g)“Arrow” shall mean Arrow Financial Corporation.
(h)“Arrow Board” shall mean the Board of Directors of Arrow.
(i)“Bank” shall mean Glens Falls National Bank and Trust Company.
(j)“Bank Board” shall mean the Board of Directors of the Bank.
(k)“Base Amount” shall mean an amount equal to the average Annual Compensation
of the Executive for the most recent five (5) taxable years ending before the
date on which a Change of Control occurred.
(l)“Change of Control” means:
(i)The acquisition by one person, or more than one person acting as a group, of
ownership of stock of Arrow that, together with stock held by such person or
group, constitutes more than 50% of the total fair market value or total voting
power of the stock of the Arrow;
(ii)The acquisition by one person, or more than one person acting as a group, of
ownership of stock of Arrow that, together with stock of Arrow acquired during
the twelve-month period ending on the date of the most recent acquisition by
such person or group, constitutes 30% or more of the total voting power of the
stock of Arrow;
(iii)A majority of the members of the Arrow Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Arrow Board before the date of the
appointment or election; or


(iv)One person, or more than one person acting as a group, acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group) assets from Arrow that have a total gross
fair market value (determined without regard to any liabilities associated with
such assets) equal to or more than 40% of the total gross fair market value of
all of the assets of Arrow immediately before such acquisition or acquisitions.
Persons will not be considered to be acting as a group solely because they
    purchase or own stock of the same corporation at the same time, or as a
result of the same public offering.  However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with Arrow.


This definition of Change of Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations     under Section 409A of the Code.
(m)“Change of Control Termination Total Payments” shall have the meaning set
forth in Paragraph 6(g) hereof.
(n)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(o)Intentionally omitted.
(p)“Designated Area” shall have the meaning set forth in Paragraph 9(a) hereof.
(q)“Effective Date” shall have the meaning set forth in the introductory
paragraph hereof.
(r)“Employment” shall have the meaning set forth in Paragraph 1 hereof.
(s)“Excise Tax” shall have the meaning set forth in Paragraph 6(g)(i) hereof.
(t)“Executive” shall mean Terry R. Goodemote.
(u)“Financial Institution” shall have the meaning set forth in Paragraph 9(a)
hereof.
(v)“Non-Acceptance” shall have the meaning set forth in Paragraph 2(b) hereof.
(w)“Non-Offer” shall have the meaning set forth in Paragraph 2(b) hereof.




--------------------------------------------------------------------------------




(x)“Non-Renewal” shall have the meaning set forth in Paragraph 2(b) hereof.
(y) “Pay-out Period” shall mean the period commencing on the date of Termination
of Employment and ending two years thereafter.
(z) “Replacement Agreement” shall have the meaning set forth in Paragraph 2(b)
hereof.  
(aa)“Retired Early Employee” shall have the meaning set forth in Paragraph 6
hereof.
(ab)
“Retirement” shall have the meaning set forth in Paragraph 7(f)(i) hereof.

(ac)“Section 4999 Determination” shall have the meaning set forth in Paragraph
6(g)(ii) hereof.
(ad)“Term” shall have the meaning set forth in Paragraph 2(a) hereof.
(ae)“Termination of Employment” or “Termination of Employment of Executive”
means the separation from service of the Executive, as defined in the
regulations under Section 409A of the Code, with and from Arrow and its
Affiliates. Generally, for purposes of Section 409A, a separation from service
means a decrease in the performance of services to no more than 20% of the
average for the preceding 36-month period, disregarding leaves of absence of up
to six months where there is a reasonable expectation the Executive will return.
(af)“Termination of Employment of Executive as a Retired Early Employee” means a
Termination of Employment of Executive pursuant to Paragraph 6(a) hereof, that
is, either a Termination of Employment of Executive without Cause or a
Termination of Employment of Executive for Good Reason, in either case,
following a Change in Control and otherwise meeting the requirements of
Paragraph 6(a) hereof.
(ag)“Termination of Employment of Executive for Cause” shall mean a termination
of the Employment of Executive by Arrow or the Bank pursuant to Paragraph 7(a)
for any one or more of the following “Causes:”
(i)    any willful misconduct by the Executive which is materially injurious to
Arrow or the Bank or their Affiliates, monetarily or otherwise;
(ii)    any willful failure by the Executive to follow the reasonable directions
of the Arrow Board or the Bank Board;
(iii)    any failure by the Executive substantially to perform any reasonable
directions of the Arrow Board or the Bank Board (other than failure resulting
from disability or death), within thirty (30) days after delivery to the
Executive by the respective Board of a written demand for substantial
performance, which written demand shall specifically identify the manner in
which the respective Board believes that the Executive has not substantially
performed;
(iv)    any inability of the Executive to serve as an officer or director of any
subsidiary company, or perform any substantial portion of Executive’s duties
hereunder, by reason of any order of the Federal Deposit Insurance Corporation,
the Office of the Comptroller of Currency, or any other regulatory authority or
agency having jurisdiction over Bank or any of its Affiliates; or
(v)    intentionally providing false or misleading information to, or otherwise
misleading, the Arrow Board, the Bank Board or any committee thereof.
(ah) “Termination of Employment of Executive for Good Reason” means any
Termination of Employment of Executive, effected by the Executive, in his sole
discretion, following Executive’s discovery of a Good Reason for such
Termination of Employment (as defined below), and meeting all of the
requirements for such Termination of Employment set forth below. Any such
Termination of Employment of Executive for Good Reason shall be deemed to have
been effected under Paragraph 7(c) of this Agreement unless it meets all of the
conditions for a Termination of Employment of Executive for




--------------------------------------------------------------------------------




Good Reason under Paragraph 6(a) hereunder, in which event it shall be deemed to
have been effected under Paragraph 6(a). Any Termination of Employment of
Executive for Good Reason under this Agreement will be commenced upon, and only
upon, delivery of advance written notice thereof by the Executive to Arrow or
the Bank, which written notice must be delivered, if such Termination of
Employment is to become effective, not later than ninety (90) days after the
discovery by the Executive of the Good Reason underlying such Termination of
Employment (and, if the Termination of Employment of Executive for Good Reason
is being effected under Paragraph 6(a) of this Agreement, not later than one (1)
year after the date of the Change in Control the occurrence of which is a
pre-condition to the right of Executive to effect such a Termination of
Employment under Paragraph 6(a)). The written notice of termination delivered by
the Executive to Arrow or the Bank shall (i) state that the Termination of
Employment of Executive for Good Reason is being effected under Paragraph 6(a)
or Paragraph 7(c), as appropriate, (ii) identify with reasonable particularity
the Good Reason or Good Reasons underlying the Termination of Employment, and
(iii) specify the effective date of such Termination of Employment, which shall
be a date not less than thirty (30) days nor more than one hundred eighty (180)
days after the delivery of such notice to Arrow or the Bank, as determined by
the Executive. If, prior to the effective date of the Termination of Employment
of Executive specified in the written notice, Arrow or the Bank is able to
remedy in full, and remedies in full, the circumstances underlying or
constituting the Good Reason or Good Reasons identified by the Executive in the
written notice, then such Good Reason or Good Reasons shall be deemed cured and
the Termination of Employment of Executive for Good Reason shall be deemed null
and void, effective upon execution of written affidavit of cure signed by Arrow
and the Bank and consented to by the Executive, such consent not to be
unreasonably withheld. For purposes of any Termination of Employment of
Executive for Good Reason, “Good Reason” shall mean (i) the occurrence of a
Non-Offer of a Replacement Agreement pursuant to Paragraph 2(b) hereof; (ii) a
material diminution in the Executive’s title, authority, duties, or
responsibilities; (iii) Executive is required to relocate more than 100 miles
from the base location at which Executive currently performs his employment
duties; or (iv) the occurrence of a material breach by the Company of any
provision of this Agreement.
(ai) “Termination of Employment of Executive without Cause” means any
Termination of Employment of Executive by Arrow or the Bank prior to normal
expiration of the Term of Employment hereunder, for any reason or no reason,
that does not qualify as a Termination of Employment of Executive for Cause or
otherwise meet the definition of any other Termination of Employment of
Executive hereunder. Any such Termination of Employment of Executive without
Cause shall be deemed to have been effected under Paragraph 7(b) of this
Agreement unless it meets all the conditions for a Termination of Employment of
Executive without Cause under Paragraph 6(a) hereunder, in which event it shall
be deemed to have been effected under Paragraph 6(a). Any Termination of
Employment of Executive without Cause under this Agreement will be commenced
upon, and only upon, delivery of advance written notice thereof by Arrow or the
Bank to Executive, stating that such Termination of Employment is a Termination
of Employment of Executive without Cause under Paragraph 6(a) or Paragraph 7(b)
of this Agreement, as appropriate, and specifying the effective date of such
Termination of Employment, which shall be a date not less than thirty (30) days
nor more than ninety (90) days after the date of delivery of such notice to
Executive, as determined by Arrow or the Bank. Any such Termination of
Employment of Executive without Cause (including the delivery of the required
written notice of termination) shall require the affirmative vote of not less
than two-thirds (2/3) of the entire Arrow Board or Bank Board.


12.    Successors and Assigns; Assumption by Successors. This Agreement is a
personal services contract which may not be assigned by Arrow or the Bank to, or
assumed from Arrow or the Bank by, any other party without the prior consent of
the Executive.  All rights hereunder shall inure to the benefit of the parties
hereto, their personal or legal representatives, heirs, successors and assigns.
 Arrow




--------------------------------------------------------------------------------




will require any successor (whether direct or indirect, by purchase, assignment,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Arrow in any consensual transaction expressly to assume this
Agreement and to agree to perform hereunder in the same manner and to the same
extent that Arrow would be required to perform if no such succession had taken
place. References herein to "Arrow" or the "Bank" will be understood to refer to
the successor or successors of Arrow or the Bank, respectively.
13.    Notices. Any notice required or desired to be given hereunder shall be in
writing and shall be deemed given when delivered personally or sent by certified
or registered mail, postage prepaid, to the addresses of the other parties set
forth in the first Paragraph of this Agreement, provided that all notices to
Arrow or the Bank shall be directed in each case to the Chief Executive Officer
thereof.
14.    Waiver of Breach. Waiver by any party of a breach of any provision shall
not operate as or be construed a waiver by such party of any subsequent breach
hereof.
15.    Invalidity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions, which shall remain in full force and effect.
16.    Entire Agreement; Written Modification; Termination. This Agreement
contains the entire agreement among the parties concerning the employment of the
Executive by Arrow and the Bank.  No modification, amendment or waiver of any
provision hereof shall be effective unless in writing specifically referring
hereto and signed by the party against whom such provision as modified or
amended or such waiver is sought to be enforced. This Agreement shall terminate
as of the time Arrow or the Bank makes the final payment which it may be
obligated to pay hereunder or provides the final benefit which it may be
obligated to provide hereunder, or, if later, as of the time the last remaining
restriction set forth in Paragraph 9 expires. Paragraph 10 shall survive
termination of this Agreement.
17.    Performance by Arrow or Bank. Performance under this Agreement by Arrow
and the Bank, including the payment of any amounts provided for hereunder, are
subject to applicable law and regulation including payments prohibited under 12
CFR 359 and any other payment restrictions on executive compensation under
applicable banking law and regulation. Any obligation of Arrow or the Bank to
make a payment under any provision of this Agreement shall be deemed an
obligation of both parties to make such payment, and the making of such payment
by either such party shall be deemed performance of the obligation to pay by
both such parties.
18.    Company Policies or Guidelines. In consideration of the Executive’s
employment with Arrow and the Bank, Executive agrees that his compensation and
benefits provided for hereunder or otherwise by Arrow or the Bank are subject to
(i) applicable laws and regulations as are in effect from time to time, and (ii)
current or subsequently adopted policies or guidelines issued by the Arrow Board
or the Bank Board , in each case, impacting such compensation or benefits
pursuant to the terms of such applicable laws, regulations, policies or
guidelines (e.g., clawback or incentive compensation recoupment policies and/or
stock ownership guidelines).
19.    Counterparts. This Agreement may be made and executed in counterparts, in
which case all counterparts shall be deemed to constitute one original document
for all purposes.
20.    Governing Law. This Agreement is governed by and is to be construed and
enforced in accordance with the laws of the State of New York without reference
to conflicts of law principles.




--------------------------------------------------------------------------------




21.    Section 409A Compliance. The parties intend that all provisions of this
Agreement comply with the requirements of Internal Revenue Code Section 409A to
the extent applicable. No provision of this Agreement shall be operative to the
extent that it will result in the imposition of the additional tax described in
Code Section 409A(a)(1)(B)(i)(II). If any provision hereof is reasonably deemed
to contradict Section 409A, the parties agree to revise, to the extent
practicable, the Agreement as necessary to comply with Section 409A and fulfill
the purpose of the voided provision. Nothing in this Agreement shall be
interpreted to permit accelerated payment of nonqualified deferred compensation,
as defined in Section 409A, or any other payment in violation of the
requirements of Section 409A. With respect to reimbursements that constitute
taxable income to Executive, no such reimbursements or expenses eligible for
reimbursement in any calendar year shall in any way affect the expenses eligible
for reimbursement in any other calendar year and Executive’s right to
reimbursement shall not be subject to liquidation in exchange for any other
benefit.
22.    Authorization. Arrow and the Bank represent and warrant that the
execution of this Agreement has been duly authorized by resolution of their
respective boards.


[SIGNATURE PAGE FOLLOWS]
I




































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed or caused to be executed this
Agreement as of January 28, 2015.
ARROW FINANCIAL CORPORATION






By:     /S/ Thomas J. Murphy
Thomas J. Murphy, President and Chief Executive Officer


GLENS FALLS NATIONAL BANK AND TRUST COMPANY




By:    /S/ Thomas J. Murphy
Thomas J. Murphy, President and Chief Executive Officer


"EXECUTIVE"


/S/ Terry R. Goodemote
Terry R. Goodemote












